         Case 2:17-cr-00241-JCZ-JVM Document 139 Filed 01/28/19 Page 1 of 6




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA

    UNITED STATES OF AMERICA                           *             CRIMINAL NO. 17-241

    v.                                                 *             SECTION: “A”

    RONALD MARKHAM                                     *

                                                       *

                                              *        *       *

                 UNITED STATES’ OPPOSITION TO MARKHAM’S
             MOTION TO DISMISS WIRE FRAUD COUNTS (REC. DOC. 125)

         Defendant Markham’s motion to dismiss the wire fraud counts for failure to state an

offense should be denied. The basic premise of Markham’s argument is incorrect because the

Second Superseding Indictment (SSI) 1 does not concern the property rights of the New Orleans

Jazz Orchestra (NOJO). (Rec. Doc. 125-1).

I.       The Law regarding sufficiency of the indictment.

         Fed. R. Crim. P. 12(b)(3)(B)(v) is the proper mechanism for pretrial dismissal of an

indictment for failure to state an offense. However, Rule 7(c) requires only a “plain, concise, and

definite written statement of the essential facts constituting the offense charged.” These

requirements are essentially the same as those of the Sixth Amendment, which mandates that an

indictment must: “1) enumerate each prima facie element of the charged offense; 2) fairly inform

the defendant of the charges filed against him; and 3) provide the defendant with a double jeopardy

defense against future prosecutions.” United States v. Gaytan, 74 F.3d 545, 551 (5th Cir. 1996).


1
 Markham’s motion refers to the Superseding Indictment (Rec. Doc. 78). The current charging document is the
Second Superseding Indictment (Rec. Doc. 113) which was returned on December 6, 2018.
       Case 2:17-cr-00241-JCZ-JVM Document 139 Filed 01/28/19 Page 2 of 6



The law “does not compel a ritual of words” when determining if an indictment is sufficient.

United States v. Wilson, 884 F.2d 174, 179 (5th Cir. 1989). An indictment setting forth the offense

in the words of the statute itself is generally sufficient, provided that the statute sets forth the

essential elements. See United States v. Gordon, 780 F.2d 1165, 1169 (5th Cir. 1986). This is

because the indictment’s most basic purpose is to fairly inform the defendant of the charge against

him. Id. Indeed, the “test for validity is not whether the indictment could have been framed in a

more satisfactory manner, but whether it conforms to minimal constitutional standards.” Id. A

court must be mindful that an indictment need not set out “the evidentiary details by which the

government plans to establish the defendant's guilt.” United States v. Moody, 923 F.2d 341, 351

(5th Cir. 1991). When a defendant alleges that an indictment fails to state an offense, the court

cannot consider evidence outside the indictment and must take the allegations in the indictment as

true. United States v. Mann, 517 F.2d 259, 266-667 (5th Cir. 1975).

II.     The allegations in the Second Superseding Indictment.

        Markham was employed by the New Orleans Jazz Orchestra (NOJO) as President and

Chief Executive Officer. (Rec. Doc. 113 at 2). 2 Throughout its existence, NOJO relied heavily on

donations to fund its operations and pay its expenses. Id. Between December 16, 2008 and May

31, 2010, NOJO relied heavily on grants from the Edward Wisner Donation, a charitable trust

administered by the City of New Orleans. Id. In February 2011, support for NOJO through the

Edward Wisner Donation was terminated by the City of New Orleans, causing great financial

distress to NOJO and its ability to pay expenses. Id. The SSI alleges that Markham, along with

Mayfield, then searched for new sources of funding. Id. Indeed, the first transfer of funds from the


2
  The SSI also alleges that Markham was paid by Mayfield Production Company, Inc. and Mayfield Publishing Co.
Id.
                                                      2
       Case 2:17-cr-00241-JCZ-JVM Document 139 Filed 01/28/19 Page 3 of 6



New Orleans Public Library Foundation (NOPLF) 3 to NOJO occurred on August 23, 2011, shortly

after the Wisner funds dried up. This transfer directly resulted in the payment of Markham’s NOJO

salary. Id. at 5. The SSI goes on to allege that at least 11 additional transfers that were made from

NOPLF to fund Markham’s NOJO salary. Id. at 5-10.

         The scheme charged in Counts 2-7 alleges that the defendants “did knowingly devise and

intend to devise a scheme and artifice to defraud and to obtain money and property by means of

materially false and fraudulent pretenses, representations, and promises, by transferring money

from the NOPLF investment account to unlawfully enrich themselves and pay the operating

expenses of NOJO without approval and while misleading the NOPLF and others with regard to

the purpose of the transfers.”

III.     Ratcliff is not applicable.

         Markham’s motion is based entirely on United States v. Ratcliff, 488 F.3d 639 (5th Cir.

2007). In Ratcliff, a grand jury indicted a candidate running for Livingston Parish President for

mail fraud. 4 Id. at 643. The charged object of the candidate’s fraud was the salary and employment

benefits he would receive as Parish President. Id. Although the Fifth Circuit specifically found that

salary was “money and property” for purposes of the mail fraud statute, the Court rejected the idea

that the charged scheme was “one to deprive the parish of money or property through

misrepresentations, thereby wronging the parish’s property rights.” Id. at 645. The Court reasoned

that “[a]lthough the charged scheme involves Ratcliff ultimately receiving money from the parish,

it cannot be said that the parish would be deprived of this money by means of Ratcliff’s


3
  Both defendants were board members and Presidents of NOPLF. Id. at 3.
4
  Because the language of the mail fraud and wire fraud statutes are so similar, cases construing one are applicable
to the other. United States v. Phipps, 595 F.3d 243, 245 (5th Cir. 2010).

                                                          3
      Case 2:17-cr-00241-JCZ-JVM Document 139 Filed 01/28/19 Page 4 of 6



misrepresentations, as the financial benefits budgeted for the parish president go to the winning

candidate regardless of who that person is.” Id.

       Here, Markham attempts to align himself with Ratcliff by incorrectly claiming that the SSI

concerns NOJO’s property rights. (Rec. Doc. 125-1 at 3-4). By doing so, Markham ignores the

plain language of the SSI that alleges Markham deprived NOPLF of its money and property, not

NOJO. When NOJO’s outside funding dried up, the defendants used their positions to transfer

money from NOPLF to NOJO to enrich themselves. Unlike Ratcliff, the misappropriation of

NOPLF money was entirely a result of the defendants’ fraud – it would not have occurred

otherwise.

IV.    Markham’s factual assumptions and argument are premature.

       Markham claims that he “received the same $100,000 salary from NOJO beginning in 2007

– long before the transfers from NOPLF started . . . [and] received that salary until 2017 – long

after the transfers stopped. His salary was not tied to the transfers and the indictment does not (and

cannot) alleged that it was.” (Rec. Doc. 125-1 at 3-4). Besides ignoring the specific allegations in

the SSI tying the transfers of NOPLF funds to Markham’s salary (Rec. Doc. 113 at 5-10), his

conclusory statement about what the government can and cannot prove is premature and not reason

to dismiss the SSI pretrial. See Moody, 923 at 351 (indictment need not set out evidentiary details

by which the government plans to establish defendant’s guilt); Mann, 517 F.2d at 266-677

(evidence outside the indictment cannot be considered, and allegations in indictment must be

accepted as true). Among other things, the evidence at trial will show that each time the defendants

dipped into the NOPLF investment account and transferred money to NOJO, the balance of the




                                                   4
       Case 2:17-cr-00241-JCZ-JVM Document 139 Filed 01/28/19 Page 5 of 6



NOJO payroll account was either negative or insufficient to fund their $100,000 salaries. Markham

may certainly argue otherwise, but that is at best a possible trial defense – one that the government

is prepared to meet. 5

                                           CONCLUSION

        Unlike Ratcliff, the wire fraud counts in this matter are not defective on their face, and

properly allege a victim that was defrauded of money or property by the misrepresentations of the

defendants. Markham’s motion should be denied.



                                                              Respectfully submitted,

                                                              MICHAEL M. SIMPSON
                                                              Attorney for the United States Acting
                                                              Under the Authority Conferred by
                                                              28 U.S.C. § 515

                                                              s/ G. Dall Kammer
                                                              G. DALL KAMMER (26948)
                                                              BRANDON LONG
                                                              THEODORE CARTER
                                                              Assistant United States Attorneys
                                                              650 Poydras Street, Suite 1600
                                                              New Orleans, Louisiana 70130
                                                              Telephone: (504) 680-3168
                                                              Email: dall.kammer@usdoj.gov




5
  Indeed, the SSI recognizes the same argument Markham makes in his motion: “On about January 14, 2014,
Markham falsely informed NOPLF board members, employees of NOPLF and NOPLF legal counsel that NOPLF
did not fund NOJO salaries for Mayfield and Markham and that NOJO was not dependent on NOPLF funding.”
                                                    5
      Case 2:17-cr-00241-JCZ-JVM Document 139 Filed 01/28/19 Page 6 of 6




                                CERTIFICATE OF SERVICE

       I hereby certify that on January 28, 2019, I electronically filed the foregoing with the

Clerk of Court by using the CM/ECF system which will send a notice of electronic filing to all

defense counsel of record.

                                                     s/ G. Dall Kammer
                                                     G. DALL KAMMER
                                                     Assistant United States Attorney




                                                 6
